     Case 1:20-cv-00101-NONE-SKO Document 32 Filed 09/09/20 Page 1 of 1


 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5
                             EASTERN DISTRICT OF CALIFORNIA
 6
       THERESA BROOKE, a married woman
 7     dealing with her sole and separate claim,      Case No: 1:20-cv-00101
 8
                            Plaintiff,                ORDER
 9
       vs.
10
11     JAVANTILAL M. PATEL et al.,
12                           Defendants.
13
14            Pursuant to the parties stipulation and upon their jointly made motion, good cause
15    shown, the hearing date for Defendant’s Motion to Dismiss (Doc. No. 30 is) is continued
16    to October 1, 2020. Plaintiff shall file a Response/Opposition thereto not later than
17    September 17, 2020. Defendant shall file their Reply, if any, not later than September 24,
18    2020.
19
      IT IS SO ORDERED.
20
21
         Dated:     September 9, 2020
                                                     UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
